Opinion by
Mb. Justice Mitchell,
Actions between husband and wife were not authorized at common law, and can only be maintained now by virtue of statute. This is an action by a wife against her husband to recover the amount of money expended by her in her own maintenance during his alleged desertion. It appears that the parties separated by mutual consent under written agreement, so that her right of action is not clear, even under Pennsylvania law. But both parties were at the time of separation and still are citizens and residents of the state of Ohio, and have never been within the jurisdiction of Pennsylvania. She, therefore, is not entitled to any rights, nor he subject to any obligations arising solely under the statutes of this state. There was no evidence that the action could be maintained under the laws of Ohio, and the court below was therefore right in directing the verdict for defendant.
Another ground is equally effective. When this action was begun, cross suits for divorce between plaintiff and defendant were pending in Ohio, which resulted before the trial here, in a decree of divorce a vinculo in favor of the wife, with an allow*257anee of a gross sum of $500 in the nature of alimony. The presumption is 'that this included and terminated all pecuniary obligations to her on his part, and there was no evidence that under the law of Ohio there would be any different rule.
Judgment affirmed.